Title: To James Madison from Joachim Frederick Eckard (Abstract), 12 April 1805
From: Eckard, Joachim Frederick
To: Madison, James


12 April 1805, Philadelphia. “Some weeks ago I returned from Copenhagen where I had the pleasure of seeing your friend Mr. Olsen, Minister Resident to this Country, who charged me with the inclosed letter and small Package, which I first intended to have had the honor of delivering in person but my occupations not permiting me to leave this place at present, I beg leave to send it by the opportunity of an acquaintance. Mr. Olsens health is improoving [sic] though not yet fully restored; he expressed a great wish to see his friends in this Country again, and particularly at Washington.
“I beg leave to offer my humble devotion to you and to Mrs. Maddison.”
